 



ZIVARO Holdings, Inc.

2018 Incentive Plan

 

Dated as of February 23, 2018

 



1. Establishment and Effective Date. ZIVARO Holdings, Inc., a Delaware (the
“Company”) has established this ZIVARO Holdings, Inc. 2018 Incentive Plan (the
“Plan”) as of the date first set forth above, which shall be the effective date
of the Plan (the “Effective Date”).     2. Purpose. The purpose of this Plan is
to aid the Company in attracting, retaining, motivating and rewarding employees,
non-employee directors and key consultants to the Company or its subsidiaries,
to provide for equitable and competitive compensation opportunities, to
recognize individual contributions and reward achievement of Company goals, and
promote the creation of long-term value for stockholders by closely aligning the
interests of Participants with those of stockholders. The Plan authorizes
equity-based and cash-based incentives for Participants.     3. Definitions. In
addition to the terms defined above and elsewhere in the Plan, the following
capitalized terms used in the Plan have the respective meanings set forth in
this Section:

 

  (a) “Award” means any Option, SAR, Restricted Stock, Phantom Stock, Sale
Phantom Stock, Stock granted as a bonus, Performance Award, other Stock-Based
Award or Annual Incentive Award, together with any related right or interest,
granted to a Participant under the Plan.         (b) “Award Agreement” means a
Stock Option Agreement, a Stock Appreciation Rights Agreement, a Phantom Stock
Agreement, a Sale Phantom Stock Agreement, a Restricted Stock Agreement, an
agreement related to another share-based agreement pursuant to Section 7(h) or
an agreement related to a Performance Award pursuant to Section 7(g) and Section
8, as applicable.         (c) “Beneficiary” means the legal representatives of
the Participant’s estate entitled by will or the laws of descent and
distribution to receive the benefits under a Participant’s Award upon a
Participant’s death, provided that, if and to the extent authorized by the
Committee, a Participant may be permitted to designate a Beneficiary, in which
case the “Beneficiary” instead will be the person, persons, trust or trusts (if
any are then surviving) which have been designated by the Participant in his or
her most recent written beneficiary designation filed with the Company to
receive the benefits specified under the Participant’s Award upon such
Participant’s death.         (d) “Board” means the Company’s Board of Directors.
        (e) “Change in Control” and related terms have the meanings specified in
Section 10(c).         (f) “Code” means the Internal Revenue Code of 1986, as
amended, and proposed and final Treasury Department regulations issued
thereunder.         (g) “Committee” means the Compensation Committee of the
Board, if one exists, or the Board if a Compensation Committee does not exist at
any time.         (h) “Effective Date” has the meaning specified in Section 1.  
      (i) “Eligible Person” has the meaning specified in Section 6.

 

 1 

   

 



  (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.    
    (k) “Fair Market Value” means the fair market value per share of Stock as
determined by the Committee under any method of determining fair market value as
shall be permissible under the Code and the rules and regulations thereunder.  
      (l) “Option” means a right, granted to a Participant under Section 7(b),
to purchase Stock at a specified price during specified time periods.        
(m) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 7(h).         (n) “Participant” means a person who has been granted an
Award under the Plan which remains outstanding, including a person who is no
longer an Eligible Person.         (o) “Performance Award” means a conditional
right, granted to a Participant under Section 7(g) and Section 8, to receive
cash, Stock or other Awards or payments, as determined by the Committee, based
upon performance criteria specified by the Committee.         (p) “Phantom
Stock” means a right granted to a Participant under Section 7(d).         (q)
“Restricted Stock” means Stock granted to a Participant under Section 7(f) which
is subject to certain restrictions and to a risk of forfeiture.         (r)
“Sale Phantom Stock” means a right granted to a Participant under Section 7(e).
        (s) “Stock” means the Company’s common stock, par value $0.0001 per
share, and any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 12(c).         (t) “Stock
Appreciation Rights” or “SAR” means a right granted to a Participant under
Section 7(c).         (u) “Termination of Service” means (1) with respect to an
Award granted to an employee, the termination of the employment relationship
between the employee and the Company; (2) with respect to an Award granted to a
consultant, the termination of the consulting or advisory arrangement between
the consultant and the Company; and (3) with respect to an Award granted to a
non-employee director, the cessation of the provision of services as a director
of the Company. A Termination of Service shall not be deemed to have resulted by
reason of a bona fide leave of absence approved by the Company. Notwithstanding
the foregoing, if the Participant’s status changes from employee, consultant or
non-employee director to any other status eligible to receive an Award under the
Plan, no Termination of Service shall occur for purposes of the Plan until the
Participant’s new status with the Company terminates.

 

4. Administration.

 

  (a) Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto;
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan. Decisions of the Committee with respect to
the administration and interpretation of the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 12(b) and other persons claiming rights
from or through a Participant, and stockholders.

 

 2 

   

 



  (b) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary, the Company’s independent auditors, consultants, legal counsel or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary acting at the
direction or on behalf of the Committee or a delegee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

 

5. Stock Subject to Plan.

 

  (a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 12(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan (excluding, for
the avoidance of doubt, any Phantom Stock or Sale Phantom Stock) shall be equal
to 1,500,000 shares of Stock. Any shares of Stock delivered under the Plan shall
consist of authorized and unissued shares or treasury shares.

 

  (b) Share Counting Rules.

 

  (i) The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award.         (ii) Shares that are potentially deliverable
under an Award under the Plan that are canceled, expired, forfeited, settled in
cash or otherwise terminated without a delivery of such shares to the
Participant will not be counted as delivered under the Plan and shall be
available for Awards under this Plan. However, shares withheld in payment of the
exercise price or taxes relating to an Award and shares equal to the number
surrendered in payment of any exercise price or taxes relating to an Award shall
be deemed to constitute shares delivered to the Participant and shall not be
available for reissue as Awards under this Plan.         (iii) Because shares
will count against the number reserved in Section 5(a) upon delivery, and
subject to the share counting rules under this Section 5(b), the Committee may
determine that Awards may be outstanding that relate to a greater number of
shares than the aggregate remaining available under the Plan, so long as Awards
will not result in delivery and vesting of shares in excess of the number then
available under the Plan.

 

6. Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means an employee of the Company
or any subsidiary, a non-employee director or key consultant to the Company, or
a subsidiary, and any person who has been offered employment by the Company or a
subsidiary, provided that such prospective employee may not receive any payment
or exercise any right relating to an Award until such person has commenced
employment with the Company or a subsidiary.

 

 3 

   



 

7. Specific Terms of Awards.

 

  (a) General. Awards may be granted on the terms and conditions set forth in
this Section 7. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 12(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of Termination of Service by the Participant, terms in
the event of a Change in Control and terms permitting a Participant to make
elections relating to his or her Award. The Committee shall retain full power
and discretion with respect to any term or condition of an Award that is not
mandatory under the Plan. The Committee shall require the payment of lawful
consideration for an Award to the extent necessary to satisfy the requirements
of the Delaware General Corporation Law, and may otherwise require payment of
consideration for an Award except as limited by the Plan.

 

  (b) Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions which options may be incentive options or
non-qualified options for purposes of the Code:

 

  (i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option.         (ii) Option Term; Time and Method of Exercise. The
Committee shall determine the term of each Option, provided that in no event
shall the term of any Option or SAR issued in tandem therewith exceed seven
years. The Committee shall determine the time or times at which or the
circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment (subject to Section 12(j)), including,
without limitation, cash, Stock (including through withholding of Stock
deliverable upon exercise, if such withholding will not result in the
recognition of additional accounting expense to the Company), other Awards or
awards granted under other plans of the Company or any subsidiary, or other
property (including through “cashless exercise” arrangements, to the extent
permitted by applicable law), and the methods by or forms in which Stock will be
delivered or deemed to be delivered in satisfaction of Options to Participants.
        (iii) Issuances. Options shall be issued pursuant to a Stock Option
Agreement, substantially in the form as attached hereto as Exhibit A, with such
changes thereto as the Committee may determine.

 

  (c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

  (i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon vesting thereof, an amount in case equal to the
excess of (A) the Fair Market Value of one share of Stock on the date of
exercise (or, in the case of a “Limited SAR,” the Fair Market Value determined
by reference to the Change in Control Price, as defined under Section 10(d))
over (B) the grant price of the SAR as determined by the Committee.

 

 4 

   



 

  (ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in tandem or
combination with an Option, and the maximum term of a SAR, which in no event
shall exceed a period of seven years from the date of grant. Limited SARs that
may only be exercised in connection with a Change in Control or other event as
specified by the Committee may be granted on such terms, not inconsistent with
this Section 7(c), as the Committee may determine.         (iii) Issuances.
Stock Appreciation Rights shall be granted pursuant to a Stock Appreciation
Rights Agreement, substantially in the form as attached hereto as Exhibit B,
with such changes thereto as the Committee may determine.

 

  (d) Phantom Stock. The Committee is authorized to grant Phantom Stock to
Participants on the following terms and conditions:

 

  (i) Right to Payment. A share of Phantom Stock shall confer on the Participant
to whom it is granted a right to receive, upon vesting thereof, such payments or
amounts as set forth in the Phantom Stock Agreement.         (ii) Other Terms.
The Committee shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which Phantom Stock shall vest in
whole or in part, method of settlement, form of consideration payable in
settlement.         (iii) Issuances. Phantom Stock shall be issued pursuant to a
Phantom Stock Agreement, substantially in the form as attached hereto as Exhibit
C-1, with such changes thereto as the Committee may determine. Shares of Phantom
Stock shall not be certificated.

 

  (e) Sale Phantom Stock. The Committee is authorized to grant Sale Phantom
Stock to Participants on the following terms and conditions:

 

  (i) Right to Payment. A share of Phantom Stock shall confer on the Participant
to whom it is granted a right to receive a proportionate share of such payments
or amounts as set forth in the Sale Phantom Stock Agreement.         (ii) Other
Terms. The Committee shall determine at the date of grant or thereafter, method
of settlement, and form of consideration payable in settlement as to any Sale
Phantom Stock.         (iii) Issuances. Sale Phantom Stock shall be issued
pursuant to a Sale Phantom Stock Agreement, substantially in the form as
attached hereto as Exhibit C-2, with such changes thereto as the Committee may
determine. Shares of Sale Phantom Stock shall not be certificated.

 

  (f) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

  (i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

 

 5 

   



 

  (ii) Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Committee may provide, by rule or
regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.         (iii) Certificates for Stock. Restricted Stock granted
under the Plan may be evidenced in such manner as the Committee shall determine.
If certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.         (iv)
Issuances. Restricted Stock shall be issued pursuant to a Restricted Stock
Agreement, substantially in the form as attached hereto as Exhibit D, with such
changes thereto as the Committee may determine.

 

  (g) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 8.    
    (h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or other
business units. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 7(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, notes, or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other Award under the Plan, may also be granted pursuant to this Section 7(h).

 

8. Performance Awards.

 

  (a) Performance Awards Generally. The Committee is authorized to grant any of
the awards described in Sections 7(d), 7(e), 7(f), 7(g) and 7(h) as Performance
Awards, the terms and conditions of which are described in this Section 8.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions.

 

 6 

   

 



  (b) Performance Goal Generally. The performance goal for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 8. The performance goal shall be
objective, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

  (i) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, shall be used by the Committee in establishing
performance goals for such Performance Awards: (1) revenues; (2) earnings from
operations, earnings before or after taxes, earnings before or after interest,
depreciation, amortization, incentives, service fees or extraordinary or special
items; (3) net income or net income per common share (basic or diluted); (4)
return on assets, return on net assets, return on investment, return on capital,
or return on equity; (5) cash flow, free cash flow, cash flow return on
investment, or net cash provided by operations; (6) economic value created or
added; (7) operating margin or profit margin; (8) stock price, dividends or
total stockholder return; and (9) strategic business criteria, consisting of one
or more objectives based on meeting specified market penetration or value added,
product development or introduction, geographic business expansion goals, cost
targets, debt reduction, customer satisfaction, employee satisfaction,
information technology, and goals relating to acquisitions or divestitures of
subsidiaries, affiliates or joint ventures. The targeted level or levels of
performance with respect to such business criteria may be established at such
levels and in such terms as the Committee may determine, in its discretion,
including in absolute terms, as a goal relative to performance in prior periods,
or as a goal compared to the performance of one or more comparable companies or
an index covering multiple companies.         (ii) Performance Period; Timing
for Establishing Performance Goals. Achievement of performance goals in respect
of such Performance Awards shall be measured over a performance period as
specified by the Committee.         (iii) Performance Award Pool. The Committee
may establish a Performance Award pool, which shall be an unfunded pool, for
purposes of measuring performance of the Company in connection with Performance
Awards. The amount of such Performance Award pool shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 8(b)(i) during the given performance period, as
specified by the Committee in accordance with Section 8(b)(ii). The Committee
may specify the amount of the Performance Award pool as a percentage of any of
such business criteria, a percentage thereof in excess of a threshold amount, or
as another amount which need not bear a strictly mathematical relationship to
such business criteria.         (iv) Settlement of Performance Awards; Other
Terms. Settlement of such Performance Awards shall be in cash, Stock, or other
property, in the discretion of the Committee.

 

 7 

   



 

9. Certain Provisions Applicable to Awards.

 

  (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Options and SARs
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to or in tandem with the other, and any Award
granted under the Plan may, in the discretion of the Committee, be granted in
substitution or exchange for any other Award or any award granted under another
plan of the Company, or any business entity to be acquired by the Company or a
subsidiary, or any other right of a Participant to receive payment from the
Company or any subsidiary, provided that such substitution or exchange does not
cause the recipient to become subject to excise taxes under Code Section 409A.
Options and SARs granted in addition to or in tandem with the other may be
granted either as of the same time as or a different time from the grant of such
other Award, except to the extent that grants at different times would cause the
recipient of the Option or SAR to become subject to excise taxes under Code
Section 409A.         (b) Term of Awards. The term of each Award shall be for
such period as may be determined by the Committee, subject to the express
limitations set forth in Section 7(b)(ii).         (c) Form and Timing of
Payment under Awards; Deferrals. Subject to the terms of the Plan (including
Section 12(j)) and any applicable Award document, payments to be made by the
Company or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, or other property. The
settlement of any Award may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events (subject to Section 12(j)), provided
such acceleration does not cause the recipient to become subject to excise taxes
under Code Section 409A.         (d) Limitation on Vesting of Certain Awards. If
the granting or vesting of full-value Awards (as defined in Section 5(a)) is
subject to performance conditions, the minimum vesting period of such Awards
shall be no less than one year. If neither the granting nor vesting of
full-value Awards is subject to performance conditions, such Awards shall have a
minimum vesting period of no less than three years; provided, however, that such
Awards may vest on an accelerated basis in the event of a Participant’s death,
disability, Termination of Service after age 65 (or such other age as determined
by the Committee), or in the event of a Change in Control or other special
circumstances; provided however, the vesting of no more than 10% of the shares
of Stock authorized under the Plan may be accelerated for other special
circumstances. For purposes of this Section 9(d)), (i) a performance period that
precedes the grant of the Award will be treated as part of the vesting period if
the participant has been notified promptly after the commencement of the
performance period that he or she has the opportunity to earn the Award based on
performance and continued service, and (ii) vesting over a one-year period or
three-year period will include periodic vesting (i.e., monthly step vesting in
the case of a one-year award, or annual step vesting over a two or three year
award) over such period if the rate of such vesting is proportional (or less
rapid) to the number of months or years that have lapsed, as applicable, in such
period. The foregoing notwithstanding, up to 10% of the shares of Stock
authorized under the Plan may be granted as full-value Awards without the
minimum vesting requirements set forth in this Section 9(d)).         (e)
Deferred Compensation Awards. Notwithstanding anything to the contrary contained
herein, any Award which is subject to Code Section 409A shall, at a minimum,
comply with all of the requirements set forth in Code Section 409A as are
necessary to allow the deferral of federal income tax on the deferred
compensation resulting from the Award and to avoid the constructive receipt of
such deferred compensation.

 



 8 

   



 

10. Change in Control.

 

  (a) Effect of “Change in Control” on Non-Performance Based Awards. In the
event of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under Section
10(b), unless otherwise determined by the Committee at the time of the Change in
Control or as otherwise provided in a current employment agreement between the
Company and the Participant or as otherwise provided in the applicable Award
Agreement:

 

  (i) All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
fully payable as of the time of the Change in Control without regard to deferral
and vesting conditions, except to the extent of any waiver by the Participant or
other express election to defer beyond the Change in Control and subject to
applicable restrictions set forth in Section 12(a);         (ii) Any Award
carrying a right to exercise that was not previously exercisable and vested
shall become fully exercisable and vested as of the time of the Change in
Control and shall remain exercisable and vested for the balance of the stated
term of such Award without regard to any Termination of Service by the
Participant other than a termination for “cause” (as defined in any employment
or severance agreement between the Company or its subsidiary and the Participant
then in effect or, if none, as defined by the Committee and in effect at the
time of the Change in Control), subject only to applicable restrictions set
forth in Section 12(a); and         (iii) The Committee may, in its discretion,
determine to extend to any Participant who holds an Option the right to elect,
during the 60-day period immediately following the Change in Control, in lieu of
acquiring the shares of Stock covered by such Option, to receive in cash the
excess of the Change in Control Price over the exercise price of such Option,
multiplied by the number of shares of Stock covered by such Option, and to
extend to any Participant who holds other types of Awards denominated in shares
the right to elect, during the 60-day period immediately following the Change in
Control, in lieu of receiving the shares of Stock covered by such Award, to
receive in cash the Change in Control Price multiplied by the number of shares
of Stock covered by such Award.

 

  (b) Effect of “Change in Control” on Performance-Based Awards. In the event of
a “Change in Control,” with respect to an outstanding Award subject to
achievement of performance goals and conditions, such performance goals and
conditions shall be deemed to be met or exceeded if and to the extent so
provided by the Committee in the Award document governing such Award or other
agreement with the Participant.         (c) Definition of “Change in Control.” A
“Change in Control” shall be deemed to have occurred if, after the Effective
Date, there shall have occurred any of the following:

 

  (i) a complete dissolution or liquidation of the Company, or similar
occurrence;         (ii) the consummation of a merger, consolidation,
acquisition, separation, reorganization, or similar occurrence, where the
Company is not the surviving entity in a single transaction or a series of
related transactions;         (iii) a transfer of all or substantially all of
the assets of the Company or more than 50% of the outstanding Stock, each in a
single transaction or a series of related transactions; or         (iv) the sale
by the Company of all of the assets or all of the equity securities of a
subsidiary of the Company by which the applicable Participant is employed,
provided, however, that for purposes of this Plan, the forgoing shall constitute
a “Change in Control” solely with respect to the Participants employed by the
applicable subsidiary of the Company.

 



 9 

   



 

Notwithstanding the foregoing, with respect to any deferred compensation Award
which is subject to Code Section 409A and with respect to which Section
409A(a)(2)(A)(v) is applicable, a “Change in Control” shall not have been deemed
to have occurred unless the requirements of Section 409A(a)(2)(A)(v) have been
satisfied.

 

  (d) Definition of “Change in Control Price.” “Change in Control Price” means
an amount in cash equal to the amount of cash and fair market value of property
that is the highest price per share paid (including extraordinary dividends) in
any transaction triggering the Change in Control or any liquidation of shares
following a sale of substantially all assets of the Company.

 

11. Additional Award Forfeiture Provisions.

 

  (a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements. Unless otherwise determined by the
Committee or set forth in the applicable Award Agreement, each Award granted
hereunder shall be subject to the following additional forfeiture conditions, to
which the Participant, by accepting an Award hereunder, agrees. If any of the
events specified in Section 11(b)(i), Section 11(b)(ii), or Section 11(b)(iii)
occurs (a “Forfeiture Event”), all of the following forfeitures will result,
with such forfeitures becoming effective at the later of the occurrence of the
Forfeiture Event or the Participant’s Termination of Service:

 

  (i) The unexercised portion of the Option, whether or not vested, and any
other Award not then settled (except for an Award that has not been settled
solely due to an elective deferral by the Participant and otherwise is not
forfeitable in the event of any termination of service of the Participant) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event; and         (ii) The Participant will be obligated to repay to the
Company, in cash, within five business days after demand is made therefor by the
Company, the total amount of Award Gain (as defined herein) realized by the
Participant upon each exercise of an Option or settlement of an Award
(regardless of any elective deferral) that occurred on or after (A) the date
that is six months prior to the occurrence of the Forfeiture Event, if the
Forfeiture Event occurred while the Participant was employed by the Company or a
subsidiary, or (B) the date that is six months prior to the date the
Participant’s employment by the Company or a subsidiary terminated, if the
Forfeiture Event occurred after the Participant ceased to be so employed. For
purposes of this Section, the term “Award Gain” shall mean (i) in respect of a
given Option exercise, the product of (X) the Fair Market Value per share of
Stock at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the exercise price times (Y) the number of
shares as to which the Option was exercised at that date, and (ii) in respect of
any other settlement of an Award granted to the Participant, the Fair Market
Value of the cash or Stock paid or payable to Participant (regardless of any
elective deferral) less any cash or the Fair Market Value of any Stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by the
Participant to the Company as a condition of or in connection with such
settlement.

 

  (b) Events Triggering Forfeiture. The forfeitures specified in Section 11(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by the Company or a
subsidiary or during the one-year period following termination of such
employment:

 



 10 

   



 

  (i) The Participant, acting alone or with others, directly or indirectly,
prior to a Change in Control, (A) engages, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
stockholder unless the Participant’s interest is insubstantial, in any business
in an area or region in which the Company conducts business at the date the
event occurs, which is directly in competition with a business then conducted by
the Company or a subsidiary; (B) induces any customer, supplier, licensee or
licensor of the Company or a subsidiary, or other company with which the Company
or a subsidiary has a business relationship, to curtail, cancel, not renew, or
not continue his or her or its business with the Company or any subsidiary; or
(C) induces, or attempts to influence, any employee of or service provider
(including, but not limited to, licensees and licensors) to the Company or a
subsidiary to terminate such employment or service. The Committee shall, in its
discretion, determine which lines of business the Company conducts on any
particular date and which third parties may reasonably be deemed to be in
competition with the Company. For purposes of this Section 11(b)(i), a
Participant’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a Participant’s interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the Committee in its
discretion, of less than five percent of the outstanding equity of the entity;  
      (ii) The Participant discloses, uses, sells, or otherwise transfers,
except in the course of employment with or other service to the Company or any
subsidiary, any confidential or proprietary information of the Company or any
subsidiary, including but not limited to information regarding the Company’s
current and potential customers, organization, employees, finances, and methods
of operations and investments, so long as such information has not otherwise
been disclosed to the public or is not otherwise in the public domain, except as
required by law or pursuant to legal process, or the Participant makes
statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the Company or any of
its subsidiaries or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process; or         (iii) The Participant fails to cooperate with the Company or
any subsidiary or by making himself or herself available to testify on behalf of
the Company or such subsidiary in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, or otherwise fails to assist
the Company or any subsidiary in any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the Company or such subsidiary, as
reasonably requested.

 

  (c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 11 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries. Rather, the non-occurrence of the Forfeiture
Events set forth in Section 11(b) is a condition to the Participant’s right to
realize and retain value from his or her compensatory Options and Awards, and
the consequence under the Plan if the Participant engages in an activity giving
rise to any such Forfeiture Event are the forfeitures specified herein. The
Company and the Participant shall not be precluded by this provision or
otherwise from entering into other agreements concerning the subject matter of
Section 11(a) and Section 11(b).         (d) Committee Discretion. The Committee
may, in its discretion, waive in whole or in part the Company’s right to
forfeiture under this Section, but no such waiver shall be effective unless
evidenced by a writing signed by a duly authorized officer of the Company. In
addition, the Committee may impose additional conditions on Awards, by inclusion
of appropriate provisions in the document evidencing or governing any such
Award.

 



 11 

   



 

12. General Provisions.

 

  (a) Compliance with Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.      
  (b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary thereof), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Awards and other rights may be transferred to
one or more transferees during the lifetime of the Participant, and may be
exercised by such transferees in accordance with the terms of such Award, but
only if and to the extent such transfers are permitted by the Committee, subject
to any terms and conditions which the Committee may impose thereon (including
limitations the Committee may deem appropriate in order that offers and sales
under the Plan will meet applicable requirements of registration forms under the
Securities Act of 1933 specified by the Securities and Exchange Commission). A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.         (c) Adjustments. In the event
of any large, special and non-recurring dividend or other distribution (whether
in the form of cash or property other than Stock), recapitalization, forward or
reverse split, Stock dividend, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event affects the Stock, the Committee shall
adjust any or all of (i) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter, (ii) the number and kind
of shares of Stock by which annual per-person Award limitations are measured
under Section 8, (iii) the number and kind of shares of Stock subject to or
deliverable in respect of outstanding Awards and (iv) the exercise price, grant
price or purchase price relating to any Award or, if deemed appropriate, the
Committee may make provision for a payment of cash or property to the holder of
an outstanding Option (subject to Section 12(j)). In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals and any
hypothetical funding pool relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any subsidiary or other business unit, or the
financial statements of the Company or any subsidiary, or in response to changes
in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any subsidiary or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant.

 



 12 

   



 

(d) Tax Provisions.

 

  (i) Withholding. The Company and any subsidiary is authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s withholding obligations, either on a mandatory
or elective basis in the discretion of the Committee. Other provisions of the
Plan notwithstanding, only the minimum amount of Stock deliverable in connection
with an Award necessary to satisfy statutory withholding requirements will be
withheld, except a greater amount of Stock may be withheld if such withholding
would not result in the recognition of additional accounting expense to the
Company.         (ii) Required Consent to and Notification of Code Section 83(b)
Election. No election under Code Section 83(b) (to include in gross income in
the year of transfer the amounts specified in Code Section 83(b)) or under a
similar provision of the laws of a jurisdiction outside the United States may be
made unless expressly permitted by the terms of the Award document or by action
of the Committee in writing prior to the making of such election, which election
right shall not be unreasonably withheld if the Participant requests to make
such an election in writing to the Committee. In any case in which a Participant
is permitted to make such an election in connection with an Award, the
Participant shall notify the Company of such election within ten days of filing
notice of the election with the Internal Revenue Service or other governmental
authority, in addition to any filing and notification required pursuant to
regulations issued under Code Section 83(b) or other applicable provision.

 

(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is after the date of such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other amendments to the Plan
to stockholders for approval and provided further, that, without the consent of
an affected Participant, no such Board action may materially and adversely
affect the rights of such Participant under any outstanding Award. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding awards
may not be amended to reduce the exercise price of outstanding Options or SARs
or cancel outstanding Options or SARS in exchange for cash, other awards or
Options or SARs with an exercise price that is less than the exercise price of
the original Options or SARs without stockholder approval.

 



 13 

   



 

  (f) Right of Setoff. The Company or any subsidiary may, to the extent
permitted by applicable law, deduct from and set off against any amounts the
Company or its subsidiary may owe to the Participant from time to time,
including amounts payable in connection with any Award, owed as wages, fringe
benefits, or other compensation owed to the Participant, any such amounts as may
be owed by the Participant to the Company, including but not limited to amounts
owed under Section 11(a), although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 12(f).         (g) Unfunded
Status of Awards; Creation of Trusts. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.         (h) Nonexclusivity of the Plan. Neither the adoption of the
Plan by the Board nor its submission to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board or a committee thereof to adopt such other incentive arrangements, apart
from the Plan, as it may deem desirable.         (i) Payments in the Event of
Forfeitures; Fractional Shares. Unless otherwise determined by the Committee, in
the event of a forfeiture of an Award with respect to which a Participant paid
cash consideration, the Participant shall be repaid the amount of such cash
consideration. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.         (j) Certain Limitations Relating
to Accounting Treatment of Awards. At any time that the Company is accounting
for stock-denominated Awards under the Statement of Financial Accounting
Standards No. 123R (“FAS 123R”), the Company intends that, with respect to such
Awards, the compensation measurement date for accounting purposes shall occur at
the date of grant or such other date that applies to Awards that are treated as
equity awards under FAS 123R, unless the Committee specifically determines
otherwise. Therefore, other provisions of the Plan notwithstanding, in order to
preserve this fundamental objective of the Plan, if any authority granted to the
Committee hereunder or any provision of the Plan or an Award agreement would
result, under FAS 123R, in “liability” accounting, if the Committee was not
specifically aware of such accounting consequence at the time such Award was
granted or provision otherwise became effective, such authority shall be limited
and such provision shall be automatically modified and reformed to the extent
necessary to preserve the accounting treatment of the award intended by the
Committee. This provision shall cease to be effective if and at such time as the
Company no longer accounts for equity compensation under FAS 123R.         (k)
Governing Law. The validity, construction, and effect of the Plan, any rules and
regulations relating to the Plan and any Award document shall be determined in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

 



 14 

   



 

  (l) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 12(l) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation.         (m) Limitation on Rights Conferred
under Plan. Neither the Plan nor any action taken hereunder shall be construed
as (i) giving any Eligible Person or Participant the right to continue as an
Eligible Person or Participant or in the employ or service of the Company or a
subsidiary, (ii) interfering in any way with the right of the Company or a
subsidiary to terminate any Eligible Person’s or Participant’s employment or
service at any time, (iii) giving an Eligible Person or Participant any claim to
be granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company unless and until the Participant is duly
issued or transferred shares of Stock in accordance with the terms of an Award
or an Option is duly exercised. Except as expressly provided in the Plan and an
Award document, neither the Plan nor any Award document shall confer on any
person other than the Company and the Participant any rights or remedies
thereunder.         (n) Severability; Entire Agreement. If any of the provisions
of this Plan or any Award document is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements (unless an employment
agreement entered into between the Company and the Participant specifically
provides contradictory terms, in which case the terms of the employment
agreement shall govern), promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof. In the event of any conflict between the
terms of this Plan and the terms in an Award Agreement, the terms of the Award
Agreement shall control.         (o) Termination. The Plan is effective as of
the Effective Date. Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan.

 

********



 

 15 

   







 





Exhibit A

 

FORM OF STOCK OPTION AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

OPTIONS

GRANTED

 

OPTION

PRICE

 

GRANT

DATE

 

EXPIRATION

DATE

                                   

 

STOCK OPTION VESTING SCHEDULE

 

PERCENTAGE OF OPTION

SHARES EXERCISABLE

 

DATE

EXERCISABLE

     

 

ZIVARO Holdings, Inc., a Delaware corporation (the “Company”), hereby grants to
[_________] (the “Grantee”, also referred to as “you”) an option to purchase
(the “Option”) shares of the common stock of the Company at an option price as
set forth above, pursuant to the terms of the attached Stock Option Agreement
and the ZIVARO Holdings, Inc. 2018 Incentive Plan (the “Plan”).

 

By signing this cover sheet, you hereby accept the Options and agree to all of
the terms and conditions described in the attached Stock Option Agreement and
the Plan.



 



Grantee:       Company:  



 

This is not a stock certificate or a negotiable instrument. This grant of Option
is a

voluntary, revocable grant from the Company and Grantee hereby acknowledges that
the

Company has no obligation to make additional grants in the future.

 

UPON RECEIPT OF YOUR SIGNED AGREEMENT, A BOOKKEEPING ENTRY

WILL BE ENTERED INTO THE COMPANY’S BOOKS AND RECORDS

TO EVIDENCE THE OPTIONS GRANTED TO YOU.

 

 16 

   

 

ZIVARO Holdings, Inc.

 

STOCK OPTION AGREEMENT

 





1. Nontransferability. This Stock Option Agreement (this “Agreement”) evidences
the grant to you evidences the grant to you on the Grant Date set forth on the
cover page of an option under the ZIVARO Holdings, Inc. 2018 Incentive Plan (the
“Plan”) to purchase shares of the common stock of the Company (the “Option”).
Under applicable provisions of the Internal Revenue Code of 1986, as amended,
the Option is treated as a [an incentive option][a non-qualified option].
Capitalized terms that are not defined on the cover page or in the Option
Agreement are defined in the Plan. Your Option Agreement may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Option be made subject to execution, attachment or similar process.    
2. The Plan. The Option is issued in accordance with and is subject to and
conditioned upon all of the terms and conditions of this Agreement and the Plan
as amended from time to time; provided, however, that no future amendment or
termination of the Plan shall, without your consent, alter or impair any of your
rights or obligations under the Plan, all of which are incorporated by reference
in this Agreement as if fully set forth herein.     3. Termination. The Option
shall terminate immediately if you voluntarily incur a Termination of Service
without the written consent of the Company or if you incur a Termination of
Service by action of the Company due to your willful refusal to perform your
duties or for “cause” (as such term is defined in your employment or severance
agreement (if any) or, if none, as defined by the Committee and in effect at the
time of your termination). Notwithstanding the previous sentence, if your
Termination of Service is voluntary and with the written consent of the Company
(which written consent expressly sets forth a statement to the effect that, to
the extent exercisable on the date of such termination the Option shall remain
exercisable), or if your Termination of Service is by action of the Company for
reasons other than cause, you may exercise the Option to the extent exercisable
at the time of such termination, at any time prior to the expiration of three
months after such termination, or for any longer period of time after such
termination as shall be determined by the Committee, but not later than the
Expiration Date. Should you die during your employment or service or following
your Termination of Service, the Option shall immediately terminate, except
that, to the extent exercisable by you at the time of your death, the Option may
be exercised within one year after the date of your death but not later than the
Expiration Date, solely in accordance with all of the terms and conditions of
the Plan by your personal representatives or by the person or persons to whom
your rights under the Option shall pass by will or by the applicable laws of
descent and distribution.     4. Sale. In the event that you elect to sell or
transfer any interest in the shares of common stock of the Company acquired
pursuant to the Option, the Company has a right to purchase such shares at the
then-market value of such shares. As a precondition to any sale or transfer of
such shares, you agree to provide the Company notice of such sale or transfer,
together with such additional information as the Company may request, and you
may not sell or transfer such shares unless and until the Company has waived its
repurchase right in writing, which the Company shall do within thirty (30) days
of receipt of your notice.     5. Additional Forfeiture. The Committee may
cancel, suspend, withhold or otherwise limit or restrict the Option at any time
if you (i) are not in compliance with all applicable provisions of this
Agreement or the Plan or (ii) engage in any activity inimical, contrary or
harmful to the interests of the Company, including, but not limited to: (A)
conduct related to your service or employment for which either criminal or civil
penalties against you may be sought (B) violation of any policies of the
Company, including, without limitation, insider trading or anti-harassment
policies or (C) participating in a hostile takeover attempt against the Company.

 



 17 

   



 

6. Employment Not Affected. Neither the grant of the Option, nor any other
action taken with respect to the Option, shall confer upon the Grantee any right
to continue in the employ of the Company or shall interfere in any way with the
right of the Company to terminate Grantee’s employment at any time. Except as
may be otherwise limited by another written agreement, the right of the Company
to terminate at will the Grantee’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved.     7.
No Stockholder Rights. Neither the Grantee, nor any person entitled to exercise
the Grantee’s rights in the event of the Grantee’s death, shall have any of the
rights and privileges of a holder of the Company’s common stock subject to this
Agreement.     8. Securities Laws. The Company shall not be obligated to issue
any Common Stock pursuant to this Agreement if, in the opinion of counsel to the
Company, the shares to be so issued are required to be registered or otherwise
qualified under the United States Securities Act of 1933, as amended, or under
any other applicable statute, regulation or ordinance affecting the sale of
securities, unless and until such shares have been so registered or otherwise
qualified.     9. Severability. Should a court of competent jurisdiction deem
any of the provisions in this Agreement to be unenforceable in any respect, it
is the intention of the parties to this Agreement that this Agreement be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable. It is
further the parties’ intent that all provisions not deemed to be overbroad shall
be given their full force and effect. You acknowledge that you are freely,
knowingly and voluntarily entering into this Agreement after having an
opportunity for consultation with your own independent counsel.     10. Choice
of Law. This Agreement shall be governed by and construed and interpreted in
accordance with the substantive laws of the State of Delaware, without giving
effect to any conflicts of law rule or principle that might require the
application of the laws of another jurisdiction.     11. Income Taxes. You agree
to comply with the appropriate procedures established by the Company, from time
to time, to provide for payment or withholding of such income or other taxes as
may be required by law to be paid or withheld in connection with the Option or
the shares of common stock issuable in connection therewith.     12. Expiration.
This Option, to the extent not previously exercised, shall expire on the seventh
anniversary of the Grant Date.     13. Exercise. This Option is to be exercised
by delivering to the Company a written notice of exercise in the form attached
hereto as Exhibit A together with payment as provided in the Plan.



 



 18 

   





 

EXHIBIT A

 

STOCK OPTION EXERCISE NOTICE



 

Dated: ______________________

 

To: ZIVARO Holdings, Inc.

 

Attn: [_______________]

 

Sir/Madam:

 

Notice is hereby given of my election to purchase _____ shares of common stock
of ZIVARO Holdings, Inc. (the “Company”) at a price of $ ________ per share
under the provisions of the stock option (“Option”) granted to me on
___________________ under the terms of the ZIVARO Holdings, Inc. 2018 Incentive
Plan.

 

I hereby certify that I am in compliance with the covenants and forfeiture
provisions of the Option Agreement dated as of ________________________ between
the Company and me (the “Option Agreement”). I acknowledge that a violation of
these provisions will result in the forfeiture of any remaining options that I
have.

 

Cash Method or Cashless Method:

 

Cash: Enclosed is my check made payable to the Company in the amount of $
_________________ in payment of the exercise price of the Option and my check in
the amount of $ ________________ made payable to _____________________________
in payment of the tax due on exercise of the Option.



 

Cashless: I will contact my broker from ______________________________ who will
be verifying my options and arranging to exercise and sell my option shares.



 

The following information is supplied for use in issuing and registering the
shares purchased:

 

Number of Shares:     Full Name:     Address:                   Signature:

 

 19 

   









 

Exhibit B

 

FORM OF STOCK APPRECIATION RIGHTS AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

SARs

 

GRANT

DATE

 

VESTING

SCHEDULE

                           

 

ZIVARO Holdings, Inc., a Delaware corporation (the “Company”), hereby grants to
[_________] (the “Grantee”, also referred to as “you”) Stock Appreciation Rights
(the “SAR”), pursuant to the terms of the attached Stock Appreciation Rights
Agreement and the ZIVARO Holdings, Inc. 2018 Incentive Plan (the “Plan”).

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Stock Appreciation Rights Agreement and the Plan.

 

Grantee:       Company:  

 

This is not a stock certificate or a negotiable instrument. This grant of SAR is
a

voluntary, revocable grant from the Company and Grantee hereby acknowledges that
the

Company has no obligation to make additional grants in the future.

 

UPON RECEIPT OF YOUR SIGNED AGREEMENT, A BOOKKEEPING ENTRY

WILL BE ENTERED INTO THE COMPANY’S BOOKS AND RECORDS

TO EVIDENCE THE SAR GRANTED TO YOU.

 

 20 

   

 

ZIVARO Holdings, Inc.

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

1. SAR/Nontransferability. This Stock Appreciation Rights Agreement (this
“Agreement”) evidences the grant to you on the Grant Date set forth on the cover
page of Stock Appreciation Rights (the “SAR”) under the ZIVARO Holdings, Inc.
2018 Incentive Plan (the “Plan”). These SARs represent the right to receive,
upon vesting thereof, an amount in cash equal to the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise (or, in the case of a
“Limited SAR,” the Fair Market Value determined by reference to the Change in
Control Price, as defined under Section 10(d) of the Plan) over (B) the grant
price of the SAR as determined by the Committee. This SAR will NOT be credited
with dividends to the extent dividends are paid on the common stock of the
Company. Your SAR may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the SAR be made subject to
execution, attachment or similar process. Any capitalized, but undefined, term
used in this Agreement shall have the meaning ascribed to it in the Plan.     2.
The Plan. The SAR is issued in accordance with and is subject to and conditioned
upon all of the terms and conditions of this Agreement and the Plan as amended
from time to time; provided, however, that no future amendment or termination of
the Plan shall, without your consent, alter or impair any of your rights or
obligations under the Plan, all of which are incorporated by reference in this
Agreement as if fully set forth herein.     3. Cash Value Determination upon
Vesting and Time of Payment. Subject to the terms and conditions set forth in
this Agreement, the SARs covered by this grant shall vest on the vesting date
set forth on the cover page of this Phantom Stock Agreement, provided the
Grantee is employed by the Company on the date of vesting. The payment of the
value of the SARs shall be made no later than ten (10) days thereafter. The
payment of amounts with respect to the SARs is subject to the provisions of the
Plan and to interpretations, regulations and determinations concerning the Plan
as established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions relating to
(i) rights and obligations with respect to withholding taxes, (ii) capital or
other changes of the Company and (iii) other requirements of applicable law.    
4. Accelerated Vesting. Notwithstanding Paragraph 3, your right to the SARs
under this Agreement shall immediately vest as to 100% of the total number of
shares covered by this grant upon the occurrence of either (i) your Termination
of Service on account of your death or permanent and total disability, or by
action of the Company other than by reason of your willful refusal to perform
your duties and other than for “cause” (as such term is defined in your
employment or severance agreement (if any) or, if none, as defined by the
Committee and in effect at the time of your termination); or (ii) a “Change in
Control” as provided for in Section 10 of the Plan.     5. Termination. Your
right to the SARs under this Agreement, to the extent the restrictions have not
lapsed, shall terminate immediately upon your voluntary Termination of Service
or if Termination of Service occurs by action of the Company by reason of your
willful refusal to perform your duties or for “cause” (as such term is defined
in your employment or severance agreement (if any) or, if none, as defined by
the Committee and in effect at the time of your termination).     6. Additional
Forfeiture. The Committee may cancel, suspend, withhold or otherwise limit or
restrict your right to any of the payments under this Agreement at any time if
you (i) are not in compliance with all applicable provisions of this Agreement
or the Plan or (ii) engage in any activity inimical, contrary or harmful to the
interests of the Company, including, but not limited to: (A) conduct related to
your service or employment for which either criminal or civil penalties against
you may be sought (B) violation of any policies of the Company, including,
without limitation, insider trading or anti-harassment policies or (C)
participating in a hostile takeover attempt against the Company.

 



 21 

   

 

7. Employment Not Affected. Neither the grant of any SARs, nor any other action
taken with respect to the SARs, shall confer upon the Grantee any right to
continue in the employ of the Company or shall interfere in any way with the
right of the Company to terminate Grantee’s employment at any time. Except as
may be otherwise limited by another written agreement, the right of the Company
to terminate at will the Grantee’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved.     8.
No Stockholder Rights. SARs are not shares of the Company’s common stock.
Neither the Grantee, nor any person entitled to exercise the Grantee’s rights in
the event of the Grantee’s death, shall have any of the rights and privileges of
a holder of the Company’s common stock.     9. Severability. Should a court of
competent jurisdiction deem any of the provisions in this Agreement to be
unenforceable in any respect, it is the intention of the parties to this
Agreement that this Agreement be deemed, without further action on the part of
the parties hereto, modified, amended and limited to the extent necessary to
render the same valid and enforceable. It is further the parties’ intent that
all provisions not deemed to be overbroad shall be given their full force and
effect. You acknowledge that you are freely, knowingly and voluntarily entering
into this Agreement after having an opportunity for consultation with your own
independent counsel.     10. Choice of Law. This Agreement shall be governed by
and construed and interpreted in accordance with the substantive laws of the
State of Delaware, without giving effect to any conflicts of law rule or
principle that might require the application of the laws of another
jurisdiction.     11. Income Taxes. You agree to comply with the appropriate
procedures established by the Company, from time to time, to provide for payment
or withholding of such income or other taxes as may be required by law to be
paid or withheld in connection with the SARs.

 

 22 

   

 



Exhibit C-1

 

FORM OF PHANTOM STOCK AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

PHANTOM SHARES

 

GRANT

DATE

 

VESTING

SCHEDULE

                           

 

ZIVARO Holdings, Inc., a Delaware corporation (the “Company”), hereby grants to
[_________] (the “Grantee”, also referred to as “you”) shares of its phantom
stock (the “Phantom Stock”), pursuant to the terms of the attached Phantom Stock
Agreement and the ZIVARO Holdings, Inc. 2018 Incentive Plan (the “Plan”).

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Phantom Stock Agreement and the Plan.

 

Grantee:       Company:  

 

This is not a stock certificate or a negotiable instrument. This grant of
Phantom Stock is a

voluntary, revocable grant from the Company and Grantee hereby acknowledges that
the

Company has no obligation to make additional grants in the future.

 

UPON RECEIPT OF YOUR SIGNED AGREEMENT, A BOOKKEEPING ENTRY

WILL BE ENTERED INTO THE COMPANY’S BOOKS AND RECORDS

TO EVIDENCE THE PHANTOM STOCK GRANTED TO YOU.

 

 23 

   

 

ZIVARO Holdings, Inc.

 

PHANTOM STOCK AGREEMENT

 

1. Phantom Stock/Nontransferability. This Phantom Stock Agreement (this
“Agreement”) evidences the grant to you on the Grant Date set forth on the cover
page of Phantom Stock (the “Phantom Stock”) under the ZIVARO Holdings, Inc. 2018
Incentive Plan (the “Plan”). These shares of Phantom Stock represent the right
to receive, upon vesting thereof, an amount in cash equal to [the Fair Market
Value of one share of Stock on the date of vesting – or other measure of
performance]. This Phantom Stock will NOT be credited with dividends to the
extent dividends are paid on the common stock of the Company. Your Phantom Stock
may not be transferred, assigned, pledged or hypothecated, whether by operation
of law or otherwise, nor may the Phantom Stock be made subject to execution,
attachment or similar process. Any capitalized, but undefined, term used in this
Agreement shall have the meaning ascribed to it in the Plan.     2. The Plan.
The Phantom Stock is issued in accordance with and is subject to and conditioned
upon all of the terms and conditions of this Agreement and the Plan as amended
from time to time; provided, however, that no future amendment or termination of
the Plan shall, without your consent, alter or impair any of your rights or
obligations under the Plan, all of which are incorporated by reference in this
Agreement as if fully set forth herein.     3. Cash Value Determination upon
Vesting and Time of Payment. Subject to the terms and conditions set forth in
this Agreement, the shares of Phantom Stock covered by this grant shall vest on
the vesting date set forth on the cover page of this Agreement, provided the
Grantee is employed by the Company on the date of vesting. The payment of the
value of the shares of Phantom Stock shall be made no later than ten (10) days
thereafter. The payment of amounts with respect to the Phantom Stock is subject
to the provisions of the Plan and to interpretations, regulations and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions relating to (i) rights and obligations with respect to
withholding taxes, (ii) capital or other changes of the Company and (iii) other
requirements of applicable law.     4. Accelerated Vesting. Notwithstanding
Paragraph 3, your right to the Phantom Stock under this Agreement shall
immediately vest as to 100% of the total number of shares covered by this grant
upon the occurrence of either (i) your Termination of Service on account of your
death or permanent and total disability, or by action of the Company other than
by reason of your willful refusal to perform your duties and other than for
“cause” (as such term is defined in your employment or severance agreement (if
any) or, if none, as defined by the Committee and in effect at the time of your
termination); or (ii) a “Change in Control” as provided for in Section 10 of the
Plan.     5. Termination. Your right to the Phantom Stock under this Agreement,
to the extent the restrictions have not lapsed, shall terminate immediately upon
your voluntary Termination of Service or if Termination of Service occurs by
action of the Company by reason of your willful refusal to perform your duties
or for “cause” (as such term is defined in your employment or severance
agreement (if any) or, if none, as defined by the Committee and in effect at the
time of your termination).     6. Additional Forfeiture. The Committee may
cancel, suspend, withhold or otherwise limit or restrict your right to any of
the payments under this Agreement at any time if you (i) are not in compliance
with all applicable provisions of this Agreement or the Plan or (ii) engage in
any activity inimical, contrary or harmful to the interests of the Company,
including, but not limited to: (A) conduct related to your service or employment
for which either criminal or civil penalties against you may be sought (B)
violation of any policies of the Company, including, without limitation, insider
trading or anti-harassment policies or (C) participating in a hostile takeover
attempt against the Company.

 



 24 

   



 

7. Employment Not Affected. Neither the grant of any Phantom Stock, nor any
other action taken with respect to the Phantom Stock, shall confer upon the
Grantee any right to continue in the employ of the Company or shall interfere in
any way with the right of the Company to terminate Grantee’s employment at any
time. Except as may be otherwise limited by another written agreement, the right
of the Company to terminate at will the Grantee’s employment with it at any time
(whether by dismissal, discharge, retirement or otherwise) is specifically
reserved.     8. No Stockholder Rights. Shares of Phantom Stock are not shares
of the Company’s common stock. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a holder of the Company’s common stock.    
9. Severability. Should a court of competent jurisdiction deem any of the
provisions in this Agreement to be unenforceable in any respect, it is the
intention of the parties to this Agreement that this Agreement be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable. It is
further the parties’ intent that all provisions not deemed to be overbroad shall
be given their full force and effect. You acknowledge that you are freely,
knowingly and voluntarily entering into this Agreement after having an
opportunity for consultation with your own independent counsel.     10. Choice
of Law. This Agreement shall be governed by and construed and interpreted in
accordance with the substantive laws of the State of Delaware, without giving
effect to any conflicts of law rule or principle that might require the
application of the laws of another jurisdiction.     11. Income Taxes. You agree
to comply with the appropriate procedures established by the Company, from time
to time, to provide for payment or withholding of such income or other taxes as
may be required by law to be paid or withheld in connection with the Phantom
Stock.

 

 25 

   

 





Exhibit C-2

 

FORM OF SALE PHANTOM STOCK AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

PHANTOM SHARES

 

GRANT

DATE

 

VESTING

SCHEDULE

                [1]     All shares of Sale Phantom Stock shall be deemed vested
on the date hereof.

 

ZIVARO Holdings, Inc., a Delaware corporation (the “Company”), hereby grants to
[_________] (the “Grantee”, also referred to as “you”) shares of its Sale
Phantom Stock related to the sale of the Company (the “Sale Phantom Stock”),
pursuant to the terms of the attached Sale Phantom Stock Agreement and the
ZIVARO Holdings, Inc. 2018 Incentive Plan (the “Plan”).

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Sale Phantom Stock Agreement and the Plan.

 

Grantee:       Company:  

 

This is not a stock certificate or a negotiable instrument. This grant of Sale
Phantom Stock is a

voluntary, revocable grant from the Company and Grantee hereby acknowledges that
the

Company has no obligation to make additional grants in the future.

 

UPON RECEIPT OF YOUR SIGNED AGREEMENT, A BOOKKEEPING ENTRY

WILL BE ENTERED INTO THE COMPANY’S BOOKS AND RECORDS

TO EVIDENCE THE SALE PHANTOM STOCK GRANTED TO YOU.

 

 26 

   

 

ZIVARO Holdings, Inc.

 

SALE PHANTOM STOCK AGREEMENT

 

1. Sale Phantom Stock/Nontransferability. This Sale Phantom Stock Agreement
(this “Agreement”) evidences the grant to you on the Grant Date set forth on the
cover page of Sale Phantom Stock (the “Sale Phantom Stock”) under the ZIVARO
Holdings, Inc. 2018 Incentive Plan (the “Plan”).

 

  a. These shares of Sale Phantom Stock represent the right to receive, subject
to the terms and conditions herein:

 

  i. In the event of a sale of all or substantially all of the assets of the
Company to a third party which (i) does not control the Company; (ii) is not
controlled by the Company or its shareholders; and (iii) is not under common
control with the Company or its shareholders (a party meeting such requirements,
a “Non-Affiliate”), an amount in cash equal to fifteen percent (15%) of the
total value received by the Company or the shareholders of the Company for such
sale of assets to such Non-Affiliate, with such value to be determined, in the
event that it is not in cash, by the Board of Directors of the Company in its
sole discretion; or         ii. In the event of a Change in Control defined in
any of Section 10(c)(ii) or Section 10(c)(iii) of the Plan (subject to the last
sentence of such Section 10(c) of the Plan), an amount in cash equal to fifteen
percent (15%) of the total value received by the shareholders of the Company as
a whole related to such event, with such value to be determined, in the event
that it is not in cash, by the Board of Directors of the Company in its sole
discretion.

 

  b. Any amounts to be paid pursuant to Section 1.a shall be apportioned pro
rata between and amongst all shares of Sale Phantom Stock outstanding as of the
completion of the sale pursuant to Section 1.a.i or the completion of the Change
in Control pursuant to Section 1.a.ii. By way of example and not limitation, in
the event that there are three (3) shares of Sale Phantom Stock outstanding as
of such time, each share of Sale Phantom Stock shall receive one third (1/3) of
the total payments to be made to all Sale Phantom Shares outstanding of such
time. Grantee acknowledges and agrees that the Company may have awarded shares
of Sale Phantom Stock prior to the date hereof, and has the right to award
additional shares of Sale Phantom Stock following the date hereof, and that such
awards shall reduce the amount that would otherwise be payable to Grantee
hereunder.         c. Any payments accruing hereunder shall be paid no later
than ten (10) days following the event pursuant to which the payment arises.    
    d. Shares of Sale Phantom Stock will NOT be credited with dividends to the
extent dividends are paid on the common stock of the Company. Your Sale Phantom
Stock may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the Sale Phantom Stock be made subject to
execution, attachment or similar process. Any capitalized, but undefined, term
used in this Agreement shall have the meaning ascribed to it in the Plan.

 

 27 

   

 

2. The Plan. The Sale Phantom Stock is issued in accordance with and is subject
to and conditioned upon all of the terms and conditions of this Agreement and
the Plan as amended from time to time; provided, however, that no future
amendment or termination of the Plan shall, without your consent, alter or
impair any of your rights or obligations under the Plan, all of which are
incorporated by reference in this Agreement as if fully set forth herein.     3.
Vesting and Time of Payment. The share(s) of Sale Phantom Stock granted
hereunder shall be vested immediately upon execution of this Agreement. The
payment of amounts with respect to the Sale Phantom Stock is subject to the
provisions of the Plan and to interpretations, regulations and determinations
concerning the Plan as established from time to time by the Committee in
accordance with the provisions of the Plan, including, but not limited to,
provisions relating to (i) rights and obligations with respect to withholding
taxes, (ii) capital or other changes of the Company and (iii) other requirements
of applicable law.     4. Termination. Notwithstanding the forgoing, the shares
of Sale Phantom Stock shall be immediately forfeited upon any Termination of
Service with the Company for any reason prior to the date that such payments
accrue pursuant to Section 1, and, following such forfeiture, Grantee shall have
no right to receive any payments hereunder.     5. Additional Forfeiture. The
Committee may cancel, suspend, withhold or otherwise limit or restrict your
right to any of the payments under this Agreement at any time if you (i) are not
in compliance with all applicable provisions of this Agreement or the Plan or
(ii) engage in any activity inimical, contrary or harmful to the interests of
the Company, including, but not limited to: (A) conduct related to your service
or employment for which either criminal or civil penalties against you may be
sought (B) violation of any policies of the Company, including, without
limitation, insider trading or anti-harassment policies or (C) participating in
a hostile takeover attempt against the Company.     6. Employment Not Affected.
Neither the grant of any Sale Phantom Stock, nor any other action taken with
respect to the Sale Phantom Stock, shall confer upon the Grantee any right to
continue in the employ of the Company or shall interfere in any way with the
right of the Company to terminate Grantee’s employment at any time. Except as
may be otherwise limited by another written agreement, the right of the Company
to terminate at will the Grantee’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved.     7.
No Stockholder Rights. Shares of Sale Phantom Stock are not shares of the
Company’s common stock. Neither the Grantee, nor any person entitled to exercise
the Grantee’s rights in the event of the Grantee’s death, shall have any of the
rights and privileges of a holder of the Company’s common stock.     8.
Severability. Should a court of competent jurisdiction deem any of the
provisions in this Agreement to be unenforceable in any respect, it is the
intention of the parties to this Agreement that this Agreement be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable. It is
further the parties’ intent that all provisions not deemed to be overbroad shall
be given their full force and effect. You acknowledge that you are freely,
knowingly and voluntarily entering into this Agreement after having an
opportunity for consultation with your own independent counsel.     9. Choice of
Law. This Agreement shall be governed by and construed and interpreted in
accordance with the substantive laws of the State of Delaware, without giving
effect to any conflicts of law rule or principle that might require the
application of the laws of another jurisdiction.     10. Income Taxes. You agree
to comply with the appropriate procedures established by the Company, from time
to time, to provide for payment or withholding of such income or other taxes as
may be required by law to be paid or withheld in connection with the Sale
Phantom Stock.

 



 28 

   

 



Exhibit D

 

FORM OF RESTRICTED STOCK AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

SHARES

 

GRANT

DATE

 

VESTING

SCHEDULE

                           

 

ZIVARO Holdings, Inc., a Delaware corporation (the “Company”), hereby grants to
[_________] (the “Grantee”, also referred to as “you”) shares of Restricted
Stock (the “Shares”), pursuant to the terms of the attached Restricted Stock
Agreement and the ZIVARO Holdings, Inc. 2018 Incentive Plan (the “Plan”).

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Restricted Stock Agreement and the Plan.

 

Grantee:       Company:  

 

This is not a stock certificate or a negotiable instrument. This grant of Shares
is a

voluntary, revocable grant from the Company and Grantee hereby acknowledges that
the

Company has no obligation to make additional grants in the future.

 

UPON RECEIPT OF YOUR SIGNED AGREEMENT, A BOOKKEEPING ENTRY

WILL BE ENTERED INTO THE COMPANY’S BOOKS AND RECORDS

TO EVIDENCE THE SHARES GRANTED TO YOU.

 

 29 

   

 

ZIVARO Holdings, Inc.

 

RESTRICTED STOCK AGREEMENT

 

1. Shares/Nontransferability. This Restricted Stock Agreement (this “Agreement”)
evidences the grant to you on the Grant Date set forth on the cover page of
Restricted Stock (the “Shares”) under the ZIVARO Holdings, Inc. 2018 Incentive
Plan (the “Plan”). Your Shares may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Shares be
made subject to execution, attachment or similar process. Except as may be
required by federal income tax withholding provisions or by the tax laws of any
state, your interests (and the interests of your beneficiaries, if any) under
this Agreement are not subject to the claims of your creditors and may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, pledged,
anticipated, or encumbered. Any attempt to sell, transfer, alienate, assign,
pledge, anticipate, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. Your rights to your Shares are no
greater than that of other general, unsecured creditors of the Company. Any
capitalized, but undefined, term used in this Agreement shall have the meaning
ascribed to it in the Plan.     2. The Plan. The Shares are issued in accordance
with and are subject to and conditioned upon all of the terms and conditions of
this Agreement and the Plan as amended from time to time; provided, however,
that no future amendment or termination of the Plan shall, without your consent,
alter or impair any of your rights or obligations under the Plan, all of which
are incorporated by reference in this Agreement as if fully set forth herein.  
  3. Vesting. Subject to the terms and conditions set forth in this Agreement,
the Shares covered by this grant shall vest on the vesting date set forth on the
cover page of this Agreement, provided the Grantee is employed by the Company on
the date of vesting. Promptly after your Shares vest, the Company will cause to
be issued to you (or your beneficiary(ies) or personal representative, if you
are deceased) in book-entry in the records of the Company’s transfer agent,
shares of common stock of the Company equal to the number of vested Shares
granted herein.     4. Accelerated Vesting. Notwithstanding Paragraph 3, your
right to the Shares under this Agreement shall immediately vest as to 100% of
the total number of shares covered by this grant upon the occurrence of either
(i) your Termination of Service on account of your death or permanent and total
disability, or by action of the Company other than by reason of your willful
refusal to perform your duties and other than for “cause” (as such term is
defined in your employment or severance agreement (if any) or, if none, as
defined by the Committee and in effect at the time of your termination); or (ii)
a “Change in Control” as provided for in Section 10 of the Plan.     5.
Termination. Your right to the Shares under this Agreement, to the extent the
restrictions have not lapsed, shall terminate immediately upon your voluntary
Termination of Service or if Termination of Service occurs by action of the
Company by reason of your willful refusal to perform your duties or for “cause”
(as such term is defined in your employment or severance agreement (if any) or,
if none, as defined by the Committee and in effect at the time of your
termination).     6. Additional Forfeiture. The Committee may cancel, suspend,
withhold or otherwise limit or restrict your right to any of the payments under
this Agreement at any time if you (i) are not in compliance with all applicable
provisions of this Agreement or the Plan or (ii) engage in any activity
inimical, contrary or harmful to the interests of the Company, including, but
not limited to: (A) conduct related to your service or employment for which
either criminal or civil penalties against you may be sought (B) violation of
any policies of the Company, including, without limitation, insider trading or
anti-harassment policies or (C) participating in a hostile takeover attempt
against the Company.

 

 30 

   



 

7. Employment Not Affected. Neither the grant of any Shares, nor any other
action taken with respect to the Shares, shall confer upon the Grantee any right
to continue in the employ of the Company or shall interfere in any way with the
right of the Company to terminate Grantee’s employment at any time. Except as
may be otherwise limited by another written agreement, the right of the Company
to terminate at will the Grantee’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved.     8.
No Stockholder Rights. You will not have any stockholder rights with respect to
the Shares unless and until such Shares vest in accordance with the terms
herein.     9. Securities Laws. The Company shall not be obligated to issue any
common stock pursuant to this Agreement if, in the opinion of counsel to the
Company, the shares to be so issued are required to be registered or otherwise
qualified under the United States Securities Act of 1933, as amended, or under
any other applicable statute, regulation or ordinance affecting the sale of
securities, unless and until such shares have been so registered or otherwise
qualified.     10. Severability. Should a court of competent jurisdiction deem
any of the provisions in this Agreement to be unenforceable in any respect, it
is the intention of the parties to this Agreement that this Agreement be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable. It is
further the parties’ intent that all provisions not deemed to be overbroad shall
be given their full force and effect. You acknowledge that you are freely,
knowingly and voluntarily entering into this Agreement after having an
opportunity for consultation with your own independent counsel.     11. Choice
of Law. This Agreement shall be governed by and construed and interpreted in
accordance with the substantive laws of the State of Delaware, without giving
effect to any conflicts of law rule or principle that might require the
application of the laws of another jurisdiction.     12. Income Taxes. You agree
to comply with the appropriate procedures established by the Company, from time
to time, to provide for payment or withholding of such income or other taxes as
may be required by law to be paid or withheld in connection with the vesting of
the Shares.

 

 31 

   

 

